Citation Nr: 0827987	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back pain with 
lumbar degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1976 to October 
1976, and from April 1977 to December 1996.  He was born in 
1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is now in effect for residuals of right 
knee injury with arthritis, rated as 10 percent disabling; 
residuals of left knee injury with arthritis, rated as 10 
percent disabling; skin rashes to include claimed dermatitis, 
tinea pedis and chronic hives, rated as 10 percent disabling; 
residuals of head wound injury with post-traumatic headaches, 
rated as 10 percent disabling; and residuals of right ankle 
sprain and residuals of an eye injury, each rated as 
noncompensably disabling.

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in May 2007; a transcript is 
of record.

The Board has since forwarded the case to an independent 
medical expert for an evaluation and opinions, which are now 
of record



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a low 
back disorder of service origin; that a chronic low back 
disorder including degenerative changes was present to a 
compensable degree within a year of service; or that any 
chronic back disorder has been caused or aggravated by a 
service-connected disability. 



CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by service; nor may lumbar degenerative disc or 
joint disease be presumed to be result of service; nor was 
any chronic back disability caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed his initial claim with regard to his back 
in October 2003.  Thereafter, he received the first notice in 
October 2003 prior to the initial rating decision that denied 
the claim for service connection for a low back disorder, 
which informed him of all pertinent requirements for 
supporting his claim.  He also received notice of the 
elements pertinent to the assignment of effective date and 
disability rating. Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006).  The Board finds that the content of letters 
and other communications complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Any other defect with respect to timing was 
harmless error, including with respect to Dingess since the 
claim herein is denied.  See Mayfield, supra.  He was advised 
of his opportunities to submit additional evidence, after 
which additional data was obtained and entered into the 
record.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
He has provided sworn testimony and the veteran has been 
afforded VA examinations.  Neither the veteran nor his 
representative has suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Legal Criteria, Factual Background, and Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as arthritis may be established based upon 
a legal presumption by showing that the disability was 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.


Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Service treatment records are in the file reflecting numerous 
periodic examinations, wherein there were no complaints or 
findings of back problems.  In December 1993, the veteran was 
reported to have a mid back strain.  There were no noted 
subsequent residuals.

On VA examination in May 1997, the veteran reported a history 
of multiple joint problems but no mention was made of his 
back.

In his initial claim relating to his back in 2003, he 
asserted that his back problems were secondary to his knee 
disabilities.  

He was seen at a VA clinic in February 2003 with complaints 
relating to his knees and back.  On examination, he had 
tenderness along the lower thoracic/lumbar processes and was 
very tender at the lumbosacral paraspinal processes, right 
greater than left side.  The examiner felt that his low back 
pain was likely mechanical in nature.  Several days later he 
called to say he had had increased back pain.  It was noted 
that he had admitted to high stress, which was felt to be a 
contributor.  He was given medications in the interim, and X-
rays in March 2003 were reported to show no significantly 
abnormalities of the vertebral bodies.  Disc spaces were 
preserved.  There was some minimal anterior lipping of L-3, 
L-4 and L-5.  

When seen by VA in June 2003, he reported that he had low 
back pain.  He indicated that he had had sports back injury 
prior to service with pain in service.  He also said the back 
first went out on him in service and he had had problems 
since then.  In another notation, he was recorded as saying 
that the back pain had bothered him for the last 3-4 years.  
He had seen a local private physician the prior week for the 
first time about the back problems.  X-rays showed mild 
degenerative disc and moderate degenerative joint disease of 
the lumbar spine and mild curvature of the lumbar spine, 
convex left.

A report of a private magnetic resonance imaging (MRI) of the 
left knee in February 2004 is of record.  Although it was 
noted that he had knee instability and a history of prior 
surgery and knee pain, there is no reference to his back.

A statement is of record from a private physician, C.L.B., 
M.D., dated in April 2004 indicating that he had conversed 
with the veteran with regard to his low back.  He had had a 
discography showing disc degeneration at L-4/L5 was the 
source of his back pain.  The physician felt that a 
diskectomy would not usually take care of the problem but a 
fusion should be done, and this would require his being off 
work for a period of time.  

Reports are of record from his back surgery (L-4/L-5 
posterior lumbar interbody fusion; L-4/L-5 arthrodesis; L-
4/L-5 internal fixation with Clarus spinal plating system; 
placement of L-4/L-5 interbody fusion devices utilizing 
tangent bone wedges; and harvest of local bone graft), in May 
2004.  The diagnosis was L-4/L-5 lumbar degenerative disc 
disease, foraminal stenosis and instability. 

Another statement from Dr. B, above, dated in August 2004, 
noted that the veteran had been under his care since November 
2003 for degenerative disc at L-4/L-5.   Dr. B felt that his 
problems could have been aggravated by his knee problems in 
that he had repeatedly stumbled and fallen.  Another 
statement was received in August 2004 from Dr. B which 
reiterated that the veteran's knee would give out, and caused 
back aggravation.

A special VA orthopedic evaluation was undertaken in July 
2005 to determine the nature of his back problems and any 
association with his service or knee disabilities.  The 
findings of current disability were recorded.  The examiner 
specifically opined that he had severe lumbosacral 
degenerative disease and disk disease status post lumbar 
laminectomy with fusion; and moderate acute bilateral lower 
extremity radiculopathy per electromyelogram (EMG) with nerve 
conduction velocities.  

The orthopedic assessment concluded as follows:

It is the examiner's opinion that the 
patient's current back condition is not 
secondary to any conditions of the 
patient's knees.  Although the patient 
reports a history of falls that resulted 
in the patient's current back condition, 
there is no evidence in the C-file  to 
substantiate this.  The patient has 
returned reports from neurological 
surgeons stating that the patient's back 
condition was aggravated by knee 
problems; however, as stated previously, 
these are opinions that were based on 
report by the patient.  There is no 
objective evidence to support these 
opinions.

Additional private evaluative reports were introduced into 
the file including relating to ongoing care for back and 
other complaints.  

A report from C.A.A., M.D., dated in May 2006 was to the 
effect that that the veteran had had back pain exacerbated by 
bilateral knee problems causing altered gait and increased 
stain on back muscles.

At the time of the hearing, the veteran submitted copies of 
service and post-service clinical reports which were 
previously of record.  The veteran provided testimony as to 
how his back problems began and how he believes his knees 
were responsible.

The Board forwarded the case for an independent medical 
expert opinion from the Veterans Health Administration in 
April 2008.  That report is now of record, dated in May 2008.  
The orthopedic specialist provided a detailed description of 
all the pertinent medical findings of record in the veteran's 
file as related to both his back and his knees.  The examiner 
provided the following opinions:

       a.  Question:  What is the correct 
diagnosis of the veteran's back problems?  
Answer:  Originally the diagnosis was a 
mid-back strain (12/29/93).  Before a low 
back fusion (5/19/04) the diagnosis was 
lumbar disc disease, foraminal stenosis 
and instability.  Following the lower 
back fusion (11/28/05), the diagnosis was 
chronic right lumbar radiculopathy and 
"failed back syndrome" (severe lumbar 
sacral disc disease, status post 
laminectomy and fusion, bilateral lumbar 
radiculopathy).

       b.  Question:  When were the 
veteran's back problems first manifest, 
and by what is that determinable?  
Answer:  A search of the C-folder 
revealed back complaints for the first 
time on 12/29/93  The diagnosis was 
listed as "mid-back strain" (without 
low back involvement).  On 6/24/03  there 
was mention of pain with paravertebral 
muscle spasms, and nontender spinal 
process.  Eventually in 2004 the veteran 
underwent a fusion of his lower back.  
(emphasis in original)  
        
       c.  Question:  Is it as likely as 
not that the veteran's back problems are 
causally related to in-service trauma or 
are secondary to the service-connected 
orthopedic disabilities, or is such a 
causal or secondary relationship 
unlikely?  Answer:  In my opinion it is 
unlikely that the "mid-back strain" of 
1993 was connected to the condition which 
resulted eventually in a low back fusion 
10 years later.
        
       d.  Question:  As to the question 
regarding secondary service connection, 
if you determine that aggravation has 
occurred, please describe the baseline 
level of severity of the non-service-
connected condition before the onset of 
aggravation.  Answer:  1.  Having stated 
under "c" the unlikely link between the 
"mid-back strain" and the low back 
condition, the C-Folder, which was 
scrutinized thoroughly, did not give any 
indication of any connection to the lower 
back condition.  2.  During the veteran's 
career in the service he sustained 
multiple bilateral knee injuries with 
multiple diagnosis attached to them, 
i.e., lateral meniscus sprain, 
inflammation, anterior cruciate ligament 
laxity, chondromalacia, patella femoral 
syndrome with chronic knee pain.
        
        (On) a C&P examination of 5/16/97, a 
year after discharge from the service, 
the most important observation was that 
the veteran "ambulated normally, 
heel/toe walk and squat OK".  Apparently 
the veteran deteriorated by 11/28/05, 
when Dr. [named] identified gait 
abnormalities on the right lower 
extremity with difficulty in walking 
(including heel/toe walking).  The 
veteran eventually received 10% 
disability for each knee.  3.  The 
question is raised if the bilateral knee 
condition might be related to the lower 
back condition.  (As is the same as) with 
the veteran's low back condition, it is 
less likely than not since the clinical 
findings of "arthritis" in both knees 
are not serious enough to establish a 
link to the low back condition which has 
a different etiology all together such as 
lumbar disc disease, foraminal stenosis, 
and instability.
.
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).  Any decision must be made as to the credibility 
thereof in the context of probative medical evidence, see 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In any event, 
the Board has the clear duty to assess the credibility and 
weight to be given the evidence.  And while the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

A medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A valid nexus opinion is based on the history as 
provided by the veteran and a review of the veteran's claims 
file.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, supra; Madden v. Gober, supra.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In essence, the Board is free to assess medical evidence and 
is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  An opinion absent 
supportive rationale is speculative and inadequate.  The 
Court has indeed indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

In this case, there are two slightly divergent opinions of 
record.  On the one hand from private care-givers, based upon 
his history primarily and only their recent clinical 
findings, there are suggestions that the veteran's knees may 
have caused his back problems.  On the other hand, based on 
the actual documentation in the file, two separate orthopedic 
experts have opined to the contrary, citing the particulars 
of the record to support their opinions, as identified above.  

The Board does not doubt the sincerity of the veteran's 
opinions, nor those espoused by one or more private care-
givers.  Nonetheless, the vast and overwhelming preponderance 
of the weight of the evidence and credible opinion simply 
does not support his theory.  The medical expert opinions 
which find no basis for associating the veteran's current 
back problems with service, with his knee problems, or as 
having been present (in the case of degenerative changes) 
within a year of service to a compensable degree, are 
ultimately much more persuasive than those to the contrary 
which are not otherwise supported by the actual record.  The 
Board is not permitted to render a decision which flies in 
the face of such credible medical evidence and opinion.  In 
that regard, the evidence is not equivocal, and a reasonable 
doubt is not raised to be resolved in the veteran's favor.


ORDER

Service connection for low back pain with lumbar degenerative 
joint and disc disease is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


